DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claim 1-10 in the reply filed on 12/9/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Objections
Claim 15, 19 objected to because of the following informalities: “the ester mixture” should be replaced with “the depleted epoxidized fatty acid ester mixture”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities: “or” should be avoided in Markush group.  Appropriate correction is required.
Claim 18 objected to because of the following informalities: “phtalate” should be “phthalate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims are not among the four categories of patent eligible subject matter recited in 35 U.S.C. 101 process, machine, manufacture, or composition of matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10, 13-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites “a method of use for a depleted epoxidized fatty acid ester mixture…”. The preamble does not recite what is used in the precess. The preamble recites the goal of the method is for a depleted epoxidized fatty acid ester mixture, however which is not what recited in the claim body. For purposes of expediting prosecution, the claim is interpreted as “method of use of a depleted epoxidized fatty acid ester mixture…”
The term “short path” in claim 13 and claim 1 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1, 13 recites “non-vaporized fraction”. However, the vaporization is not associated with a temperature, which is meaningless from scientific point of view. For purposes of expediting prosecution, any fraction would read on the non-vaporized fraction.
Claims 1, 13 recites “short path distillation”. However, the distillation is not associated with a temperature and pressure, it is unclear what is left after distillation and therefore it is meaningless from scientific point of view. For purposes of expediting prosecution, any distillations, including those at room temperature and under atmosphere pressure, would read on the claimed distillation.
Claims 2, 14 recites “non-functionalized ester”, what is the functionalized ester? Epoxidized or trans-esterified? For purposes of expediting prosecution, the claim is interpreted as non-epoxidized ester.
Claims 5, 17 recites “halogenated resin”, however only three polymer is halogenated in the list.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-17, 19-21, 1, 3-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordeiro et al (US 2012/0289727).
Cordeiro teaches a method comprising producing a modified epoxidized vegetable oil and using the modified epoxidized vegetable oil as plasticizer in PVC in an amount of 60phr [0001, table 1]. The modified epoxidized vegetable oil is made by epoxidizing a soy oil, transesterificating the epoxidized soybean oil with an alcohol, distilling the transesterificated reaction product, selecting non-vaporized product as plasticizer (example 1). The oxirane value of the final product is 5.6%. The oxirane value of the epoxidized soybean oil is 6.7%. 
Claim(s) 14, 22, 2, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordeiro et al (US 2012/0289727) as evidenced by Databook of Plasticizers (Anna Wypych, Elsevier, Jan 12, 2017, hereafter Databook).
Iodine value of the epoxidized soybean oil, Drapex 6.8, is 1.6 as evidenced by Databook. Iodine value is also a measurement of the double bond content, i.e. non-epoxidized content. Therefore, the claimed content of non-functionalized ester would be inherent to the final product of Cordeiro. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordeiro et al (US 2012/0289727).
Corderio discloses the new plasticizer can be used to replace traditional primary plasticizer such as di-isononyl phthalate. The motivation of the replacement is mainly the environmental concerns, the vegetable oil is renewable sources. Corderio does not criticize DINP, instead DINP has better performance on viscosity increase [0064]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a mixture of the new plasticizer with traditional primary plasticizer such as DINP because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763